Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the Applicant Election filled on 12/28/2021. Currently, claims 1-21 are pending in the application. Claims 7-8, 10-13 and 20-21 are withdrawn from Consideration. Claims 20-21 are withdrawn by Examiner since they don’t read on selected Species VIII which includes Figure 6 only, wherein Claims 20-21 are directed to Figures 10-11.


Election/Restrictions

Applicant's election of Species VIII in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7-8, 10-13 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORI et al (US 20190088417 A1).

Regarding claim 1, Figure 6 of MORI discloses an electronic device, comprising: 
a substrate (61, [0100]) including an active area (OLED area in the display, [0097]) and a non-active area (not shown but includes area other than OLED in the display, [0097]) adjacent to the active area (the active and non-active area is not marked in the Figure 6 but a display has an active area where this OLED of Figure 6 would be and non-active area around the active area), the active area including a light emitting area and a non-light emitting area (any OLED display device has emitting area where the OLED of Figure 6 would be and non-emitting area for supporting elements around the emitting area); 

an organic layer (64, [0100]) disposed on the first electrode; 
a second electrode (67) including a first layer disposed on the organic layer and a second layer disposed on the first layer ([0116], considering stacked plural sublayers of different materials); 
an encapsulation layer (68) disposed on the second electrode; and 
at least one first hole (where 68 if disposed) included in the first layer of the second electrode (67), wherein the at least one first hole is in the active area (emitting area of OLED) and exposes a top portion of the organic layer (64, [0104]).  

Regarding claim 2, Figure 6 of MORI discloses that the electronic device of claim 1, wherein the first electrode (62) includes a transparent conductive material (62, [0100]); and the first layer and second layer of the second electrode include a reflective metal (67 would be reflective if 62 transparent, also considering to have multiple sublayers in cathode 67, wherein first sublayer is first layer and the second sublayer is second layer, [0116]-[0117]).  

Regarding claims 5-6, Figure 6 of MORI discloses that the electronic device of claim 1, further comprising: a second hole included in the second layer of the second electrode, the second hole overlapping the first hole, and wherein at least one first protrusion extends from an inlet of the second hole on a top surface of the second layer of the second electrode, wherein the second layer of the second electrode is not disposed on a surface of the first layer surrounding the first hole and a surface of the organic layer exposed through the first hole (when two or more sublayer is considered for 67 and hole for 68 meets the claimed limitations, [0116]-[0117]).  


Regarding claim 9, Figure 6 of MORI discloses that the electronic device of claim 5, wherein a surface of the second layer surrounding the second hole includes a metal oxide (considering the sealing material surround the second hole in second sublayer of 67 and comprising metal oxide, [0088]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 14-17 are rejected under 35 U.S.C. 103 as being obvious over MORI et al (US 20190088417 A1).

Regarding claims 3-4, MORI does not explicitly teach that the electronic device of claim 2, wherein the reflective metal of the second layer has higher oxidizing power than the reflective metal of the first layer or the electronic device of claim 2, wherein the first layer of the second 

However, MORI teaches that the cathode 67 is preferably made of a material having a low work function. The material of low work function is, for example, an alkali metals or alkaline earth metal. Examples thereof include Li, In, Al, Ca, Mg, Na, K, Yb and Cs. MORI further teaches that the cathode 67 may be a single layer, or may consist of stacked plural sublayers made of materials having different work functions. Further, alloys of two or more metals can be employed. Examples of the alloys include: lithium-aluminum alloy, lithium-magnesium alloy, lithium-indium alloy, magnesium-silver alloy, magnesium-indium alloy, magnesium-aluminum alloy, indium-silver alloy, and calcium-aluminum alloy ([0115]-[0116]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials in the first and second layer of the second electrode 67 such that the reflective metal of the second layer has higher oxidizing power than the reflective metal of the first layer or the first layer of the second electrode includes silver (Ag); and the second layer of the second electrode includes aluminum (Al) from the materials list of MORI ([0115]-[0116]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claims 14-15, MORI does not explicitly teach that the electronic device of claim 1, further comprising: a third layer disposed on the second layer of the second electrode, wherein the third layer of the second electrode includes a reflective metal corresponding to the reflective metal of the first layer,  wherein the third layer is thinner than the first layer.  

However, MORI teaches that the cathode 67 is preferably made of a material having a low work function. The material of low work function is, for example, an alkali metals or alkaline earth metal. Examples thereof include Li, In, Al, Ca, Mg, Na, K, Yb and Cs. MORI further teaches that the cathode 67 may be a single layer, or may consist of stacked plural sublayers made of materials having different work functions. Further, alloys of two or more metals can be employed. Examples of the alloys include: lithium-aluminum alloy, lithium-magnesium alloy, lithium-indium alloy, magnesium-silver alloy, magnesium-indium alloy, magnesium-aluminum alloy, indium-silver alloy, and calcium-aluminum alloy. The thickness of the cathode 67 can be freely selected according to the aimed purpose ([0115]-[0117]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a third layer disposed on the second layer of the second electrode, wherein the third layer of the second electrode includes a reflective metal corresponding to the reflective metal of the first layer, and wherein the third layer is thinner than the first layer from the materials list of MORI ([0115]-[0116]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Figure 6 of MORI discloses that the electronic device of claim 14, further comprising: a third hole included in the third layer of the second electrode, the third hole overlapping the first hole and the second hole, and wherein at least one third protrusion extends from an inlet of the third hole on a top surface of the third layer of the second electrode (considering three sublayers in 67, [0115]-[0116]).  

Regarding claim 17, MORI does not explicitly teach that the electronic device of claim 14, wherein the third layer is lower in packing density than the first layer.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Allowable Subject Matter

Claims 18-19 are objected to as being dependent upon rejected base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 18-19, There is no prior art available nor obvious motivation to combine elements of prior art which teaches an electronic device, comprising “a first interfacial layer is disposed between the first layer and second layer of the second electrode; a second interfacial layer is disposed between the second layer of the second electrode and the third layer; and the first interfacial layer is thinner than the second interfacial layer” in combination with the other limitation of the claims it depends.



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/12/2022